Order entered July 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00070-CV

                      FLASHDANCER, INC., Appellant

                                        V.

                        JOHN FULCHER III, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-11379

                                     ORDER

      The reporter’s record in this appeal is past due. By postcard dated April 20,

2021, we notified the Vielica Dobbins, Official Court Reporter for the 193rd

Judicial District Court, that the reporter’s record was overdue and directed her to

file the reporter’s record within thirty days. After Ms. Dobbins responded that the

reporter’s record had not been filed because the record had not been requested nor

payment arrangements made, we notified appellant. On April 30, 2021, appellant

responded that it had attempted to obtain information regarding the cost of the
record, and it was ready to pay for the record. By order dated May 5, 2021, we

again notified Ms. Dobbins that the reporter’s record was overdue, directed her to

the January 15, 2021 request for the reporter’s record contained in the clerk’s

record, and ordered her to file the reporter’s record within thirty days.

      To date, the reporter’s record has not been filed and Ms. Dobbins has not

otherwise communicated with the Court regarding the reporter’s record.

      Accordingly, we ORDER Vielica Dobbins to file, within TWENTY DAYS

of the date of this order, either (1) the reporter’s record; or (2) written verification

that appellant has been notified of the cost of the record and has not yet paid for or

made arrangements to pay for the reporter’s record. We notify appellant that if we

receive verification it has been notified of the cost for the reporter’s record and

has not paid for or made arrangements to pay for the reporter’s record, we will

order the appeal submitted without the reporter’s record. See Tex. R. App. P.

37.3(c).

      We expressly CAUTION Ms. Dobbins that failure to comply with this order

WILL result in the Court taking such action as is necessary to have Ms. Dobbins

comply with the Court’s orders, including an order that she not sit as a court

reporter until she complies.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Bridgett N. Whitmore
      Presiding Judge
134th Judicial District Court

Vielica Dobbins
Official Court Reporter
134th Judicial District Court

All parties




                                /s/   ROBERT D. BURNS, III
                                      CHIEF JUSTICE